Fourth Court of Appeals
                               San Antonio, Texas
                                    October 20, 2015

                                  No. 04-15-00238-CV

                                  Erasmo FIGUEROA,
                                       Appellant

                                           v.

                           VILLAS OF VISTA DEL NORTE,
                                     Appellee

                 From the County Court at Law No. 5, Bexar County, Texas
                             Trial Court No. 2015CV01973
                      Honorable David J. Rodriguez, Judge Presiding


                                     ORDER
       Appellant's motion for extension of time to file brief is hereby GRANTED. Time is
extended to October 27, 2015. NO FURTHER EXTENSIONS WILL BE ALLOWED.




                                                _________________________________
                                                Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court